— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Cohen-Aronin, J.), rendered March 1, 1984, convicting him of criminal possession of stolen property in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Although the alibi charge was improper (see, People v McFadden, 100 AD2d 520), the defendant failed to object prior to the commencement of deliberations and the error was, therefore, waived (CPL 470.05 [2]; see, People v Walker, 104 AD2d 573, 574). We decline to exercise our interest of justice jurisdiction where, as here, the jury’s acceptance of the alibi (as evidenced by its acquittal of the defendant on the count of grand larceny in the second degree) did not preclude his conviction, based on a reasonable view of the evidence, of criminal possession of stolen property in the first degree.
We find no abuse of discretion in the sentence imposed and no basis for modification (see, People v Suitte, 90 AD2d 80). Lawrence, J. P., Fiber, Kunzeman and Kooper, JJ., concur.